BROWN, j.
I concur in the views of Mr. Justice Lewis.
On August 11, 1909, the following opinion was filed:
PER CURIAM.
Having duly considered the respondent’s petition for a reargument of this cause, it is ordered that the petition be and it is hereby denied; but upon a further consideration of the evidence the court is of the opinion that it is not so conclusive in defendant’s favor as to entitle it to judgment notwithstanding the verdict. Therefore it is ordered that the order remanding the cause be and it is hereby amended so as to read as follows:
Ordered that the order appealed from be and it is hereby reversed, and a new trial granted.